355 F.2d 929
66-1 USTC  P 9205
Elmer J. BENES and Frances M. Benes, E. J. Benes & Company,Inc., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 16227.
United States Court of Appeals Sixth Circuit.
Jan. 10, 1966.

Samuel Byer, New York City, for petitioners.
Stephen H. Paley, Dept. of Justice, Washington, D.C., Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, I. Henry Kutz, Attys., Dept. of Justice, Washington, D.C., on brief, for respondent.
Before WEICK, Chief Judge, CELEBREZZE, Circuit Judge, and CECIL, Senior Circuit Judge.

ORDER.

1
The above cause coming on to be heard on the briefs, record, and arguments of the parties, and the Court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the decision of the Tax Court be and is hereby affirmed for the reasons set forth in the opinion of Judge Pierce, reported in 42 T.C. 358.